COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Derek Thomas Baldit v. The State of Texas

Appellate case number:      01-16-00119-CR

Trial court case number:    2006621

Trial court:                County Criminal Court at Law No. 7 of Harris County

       On August 30, 2016, this Court abated this case after appellant’s retained counsel,
Rich Oliver, filed a motion to withdraw, and we remanded to the trial court to conduct a
hearing. On September 15, 2016, October 13, 2016, and October 24, 2016, the trial court
held hearings on our abatement order and all three hearing records have been filed.
       On October 25, 2016, the district clerk filed a sealed supplemental clerk’s record
in this Court which includes the trial court’s findings of fact, conclusions of law, and
recommendation, signed on October 24, 2016. The trial court: (1) ordered Rick Oliver
withdrawn as appellant’s counsel for good cause; (2) found that appellant was not
indigent and not entitled to appointed counsel; (3) found that appellant has not knowingly
and intelligently waived his right to counsel; (4) found that appellant did not wish to
proceed pro se; and (5) recommended that this Court reinstate this appeal with a
November 11, 2016 deadline for appellant to retain counsel and appear on his behalf.
       Accordingly, the Court directs the Clerk of this Court to REINSTATE this case
on the Court’s active docket. The Clerk of this Court is further directed to note on the
docket Rick Oliver’s withdrawal as appellant’s counsel, to mark his motion to withdraw
as moot, and to mail a copy of this Order to the pro se appellant at his new address.
       Appellant, Derek Thomas Baldit, is ORDERED to retain counsel and have
counsel file an appearance on his behalf with the Clerk of this Court by November 11,
2016, or else appellant must request an extension of time to file a pro se appellant’s brief.
       It is so ORDERED.
Judge’s signature: /s/ Evelyn V. Keyes
                     Acting individually
Date: November 1, 2016